This claim for price of additional equipment, parts and accessories for the Illinois State penitentiary crusher plant, located at Joliet, Will Count}', Illinois, and for the services of the superintendent to oversee and superintendend the erection of said equipment, furnished by the claimant to the State under a contract entered into by the Board of Prison Industries of Illinois with the claimant on April 23rd, 1914, and subsequent written orders and telephone order to the claimant by T. B. O’Brien, chief engineer of the Joliet penitentiary located at Joliet, Will County, Illinois. It appears that the equipment, parts, accessories and services of the superintendent of erection upon which the claimant bases its claim were received and accepted and retained by the State and were used and operated at the Joliet penitentiary at Joliet, Illinois, and that on October 12th, 1917, there was a balance due the claimant of two thous- and eight hundred sixteen dollars and sixty-seven cents ($2,816.67) "for material furnished and services rendered as aforesaid and that claimants have not received any payment on this balance for which this claim is made, and the reason this claim has never been paid is that there was no appropriation available out of which it could be paid. This case is analogous to the case of Barrow, Wade, Guthrie & Co. v. State, 2 Ill. Court of Claims, 304 and it appears that the claimant is justly and reasonably entitled to the payment of this claim. Ho objection or defense to the claim being interposed on behalf of the State, and the honorable Attorney General having admitted liability of the State on its behalf, we accordingly award the claimant the sum of two thousand eight hundred sixteen dollars and sixty-seven cents ($2,816.67).